Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 1 of 31 PageID: 47460




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                              No. 2:11-cv-01754 (ES) (JAD)
     Plaintiffs,
                      vs.
                                                     CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.


                                   [Proposed]

                   PRELIMINARY APPROVAL ORDER


         This matter having been opened to the Court on the unopposed

   motion for Preliminary Approval of a proposed Class Action Settlement

   dated July 16, 2020 (the “Settlement Agreement”) (ECF No. ____), by

   Plaintiffs Kimberlee Williams, Gayle Williams, Marilyn L. Holley, Sheila

   Ware, Donnette Wengerd, and Rosanne Chernick, each a named plaintiff

   in the Williams Action (together “Plaintiffs” or “Class Representatives”),

   acting through their counsel, Cohen, Placitella & Roth, P.C. (“Class

   Counsel”) to completely settle the above-captioned lawsuit (the

   “Williams Action”) according to its proposed terms (the “Settlement”)

   as to all parties named therein and a settlement class to be certified by
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 2 of 31 PageID: 47461




   the Court for settlement purposes only. The Settlement Agreement sets

   forth the terms and conditions for the Settlement and dismissal with

   prejudice of the Williams Action upon approval of the Settlement

   Agreement. All capitalized terms and phrases used in this Preliminary

   Approval Order that are otherwise not defined shall have the same

   meaning as in the Settlement Agreement.

         The Court finds that it has jurisdiction over this action and each of

   the Parties under 28 U.S.C. § 1332, as amended by the Class Action

   Fairness Act, and that venue is proper in this district.

         The Parties, together with the other co-defendants named in the

   Williams Action (“Co-defendants”), have all consented to United States

   Magistrate Judge Joseph A. Dickson conducting, in accordance with 28

   U.S.C. § 636(c) and Fed. R. Civ. P. 73, all proceedings relating to the

   approval of the Settlement, including entering this Preliminary Approval

   Order and a Final Approval Order entering judgment, as well as to

   presiding over any and all other matters or proceedings related to or

   associated with the Settlement, including but not limited to construing,

   implementing and enforcing the Settlement’s terms and releases and the

   Settlement’s Plan of Distribution. The Court has duly referred all such


                                        2
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 3 of 31 PageID: 47462




   matters and proceedings to the undersigned United States Magistrate

   Judge.

         The Court has carefully considered Plaintiffs’ unopposed Motion for

   Preliminary Approval and supporting Memorandum of Law; the Parties’

   Settlement Agreement (including all exhibits); the Parties’ Notice Plan;

   the Parties’ proposed forms of Long-Form and Short-Form (summary)

   notices which are annexed to this Order; and the declarations and other

   memoranda submitted in support of the proposed Settlement. The Court

   further has considered Class Counsel’s unopposed nominations for

   persons or companies requiring appointment by the Court to execute and

   administer the Settlement Agreement and Plan of Distribution, namely:

   (a) the Hon. Marina Corodemus, J.S.C. (Retired) as the Settlement’s

   “Settlement Trustee and Special Master” (which appointment is

   consented to by the Parties and Co-defendants); (b) Verus LLC as the

   “Settlement Administrator” of the Settlement and its Qualified

   Settlement Fund (the “Administrator”); (c) BrownGreer PLC as the

   Settlement’s “Notice Agent”; (c) Edgar C. Gentle, III, Esq., and the firm

   of Gentle, Turner, Sexton & Harbison, LLC, as the Settlement’s “Lien

   Administrator”; and (d) PNC Bank National Association, as the


                                        3
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 4 of 31 PageID: 47463




   Settlement Cost Fund’s and Settlement Fund’s “Financial Institution”,

   all as defined in the Settlement Agreement.

         The Court is familiar with and has reviewed in detail the record in

   this vigorously litigated case, and, for good cause shown, finds in

   accordance with Fed. R. Civ. P. 23(e) that the Settlement Agreement

   could, following due notice to the Class, be finally approved after a future

   fairness hearing. It further determines and finds that the Settlement

   Agreement and Plan of Distribution on preliminary review appear to be

   sufficiently fair, reasonable, rational and adequate to warrant and allow

   dissemination of notice of the proposed class settlement to Class

   Members concerning the Settlement and to schedule and hold a Final

   Approval Hearing. The Court further finds that the Settlement

   Agreement was entered into at arm’s length by experienced counsel after

   extensive discovery and mediation negotiations over a period of several

   years. It additionally finds that Class Counsel’s nominees to implement

   and execute the Settlement and its Plan of Distribution possess the

   qualifications and abilities required to perform their assigned duties and

   functions and should be approved and appointed as requested.




                                        4
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 5 of 31 PageID: 47464




         Accordingly, the Court is directing that notice be published and

   disseminated to Class Members in accordance with the Parties’ Notice

   Plan and the deadlines being established in this Order. It further is

   scheduling a Final Approval Hearing to make a final determination as to

   whether the Settlement Agreement is fair, reasonable and adequate, to

   make a final determination as to whether distribution of the Settlement

   Fund in accordance with the proposed Plan of Distribution is fair and

   reasonable, and to make determinations on forthcoming applications by

   Class Counsel for awards of attorney’s fees and litigation cost

   reimbursements and for class representative service awards as are

   provided for in the Settlement Agreement.

         THEREFORE, IT IS on this __________ day of _________, 2020

   HEREBY ORDERED as follows:

   1)    Preliminary Approval of the Settlement Agreement. The

   Settlement Agreement is hereby preliminarily approved. The Parties

   shall forthwith begin execution of the Settlement Agreement’s terms

   necessary to obtain its final approval, including by entering into

   necessary contracts relating to administration and class notice and the

   Defendants making their required Cost Fund payments. The Parties’


                                        5
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 6 of 31 PageID: 47465




   requests that the Court set a date for the Final Approval Hearing and

   approve issuance of Notice to the Class in the manner, means and forms

   set forth in the Notice Plan are also hereby granted.

   2)    Conditional Class Certification: The Court finds on a

   preliminary basis and for settlement purposes only, that all requirements

   of Fed. R. Civ. P 23(a) and (b)(3) have been satisfied for the reasons stated

   in Plaintiffs’ Motion for Preliminary Approval. The Court conditionally

   certifies a settlement class (hereinafter, the “Class”) as follows:

         All Persons within the United States and its territories who
         after March 7, 1984 and before March 30, 2011 filed and
         Served a lawsuit against Engelhard/BASF seeking asbestos-
         related bodily injury compensation or other relief arising from
         exposure to Emtal Talc products, and who before March 30,
         2011 either: (A) had voluntarily dismissed or terminated the
         lawsuit as to Engelhard/BASF after the suit was filed,
         including any voluntary dismissal or release of claims due to
         settlement; or (B) had their lawsuit as to Engelhard/BASF
         involuntarily dismissed (the “Class”).
         “Engelhard/BASF” means and includes: BASF Catalysts
         LLC, Engelhard Corporation, Engelhard Industries,
         Engelhard Minerals & Chemicals Corporation, Minerals &
         Chemicals Philipp Corporation, Eastern Magnesia Talc
         Company, Porocel Corporation, and Pita Realty Limited,
         along with each of their successors, affiliates, direct and
         indirect parent(s) (including BASF Corporation and BASF
         SE), and any predecessor(s) who owned and/or operated the
         Emtal Talc mine in Johnson, Vermont at any point on or after
         October 1, 1967.



                                        6
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 7 of 31 PageID: 47466




         The date on which a voluntary dismissal or termination
         occurred for purposes of determining class membership is
         deemed to be the earlier of either (i) the date on which the
         agreement or consent by the plaintiff or his/her counsel to
         dismiss or terminate the lawsuit occurred; or (ii) the date on
         which the dismissal or termination of the lawsuit was entered
         by or in the court in which it was pending.

   3)    Appointment of Class Representatives and Class Counsel.

   The Court preliminarily appoints Plaintiffs Kimberlee Williams, Gayle

   Williams, Marilyn L. Holley, Sheila Ware, Donnette Wengerd, and

   Rosanne Chernick as representatives for the Class. The Court finds that

   Christopher M. Placitella (who is designated as “Lead Class Counsel”),

   together with Stewart L. Cohen, Harry M. Roth, Michael Coren, Robert

   L. Pratter, Eric S. Pasternack, Jared M. Placitella and the law firm of

   Cohen Placitella & Roth, P.C., can and will fairly and adequately

   represent the interests of Plaintiffs and the Class and therefore hereby

   appoints them as Class Counsel to represent the Class pursuant to Fed.

   R. Civ. P. 23(g).

   4)    Preliminary Approval of Proposed Plan of Distribution. The

   Court preliminarily approves the proposed Plan of Distribution,

   submitted by Class Counsel and attached as Exhibit C to the Settlement

   Agreement. Unless and until ordered otherwise, the proposed Plan shall



                                        7
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 8 of 31 PageID: 47467




   be deemed in effect and shall be applied by the Settlement Trustee,

   Administrator and Lien Administrator in determining and administering

   claims relating to the Settlement Fund and the allocation of distributions

   to be made from the Settlement Fund; provided however, that no

   Settlement Funds shall be distributed until the Settlement’s Effective

   Date.

   5)      Deadlines. All deadlines set out in the Settlement Agreement and

   Plan of Distribution (which are summarized in Section 7 of the

   Settlement Agreement) relating to establishing the Cost Fund,

   publishing notice, opting out from the Class and Settlement, objecting to

   the Settlement or to the fee/cost award applications, the Parties’

   termination rights and for submitting claims for compensation from the

   Settlement Fund are hereby approved and shall be deemed ordered by

   the Court if not otherwise specified in this Order. The dates in this Order

   are controlling in the event of a conflict.

   6)      Appointment of Settlement Trustee and Special Master;
           Settlement Trustee/Special Master’s powers and
           responsibilities.

           A.   With the consent of all parties appearing in the Williams

   Action, the Court hereby appoints the Hon. Marina Corodemus, J.S.C.


                                         8
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 9 of 31 PageID: 47468




   (Retired) to the position of Settlement Trustee and Special Master

   (“Settlement Trustee/Special Master”) under Fed. Rule 53. The Court

   finds that Judge Corodemus possesses the requisite experience and

   qualifications to fulfill the tasks specified in the Settlement Agreement

   and Plan of Distribution as well as to perform those responsibilities

   contemplated by the Court as being necessary for a court master under

   Fed. R. Civ. P. 53 in order to expeditiously execute the Settlement. Judge

   Corodemus has filed of record a declaration stating that no grounds exist

   for disqualification and the Court accepts her representations.

         B.    The Settlement Trustee/Special Master is hereby charged

   with the responsibility and duty to oversee and carry out the

   administration of the Settlement Agreement and Plan of Distribution as

   approved by the Court, including the authority to make all adjudications

   necessary under the Plan of Distribution assigned to her in the Plan or

   that may arise out of and relate to the administration of the Settlement.

   In   executing    her   duties   and       responsibilities   the   Settlement

   Trustee/Special Master will have to the fullest extent allowed by law all

   powers and authority of a court appointed master under Fed. R. Civ. P

   Rule 53. With respect to the Settlement Fund she further will have all



                                          9
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 10 of 31 PageID: 47469




    fiduciary powers, rights, duties and responsibilities of a trustee under the

    laws of the State of New Jersey.

          C.   The Settlement Trustee/Special Master shall receive, have

    and hold the Settlement Fund being established under the Settlement

    Agreement in trust for the use and benefit of the Settlement Class

    Members, and shall distribute the Settlement Fund only in accordance

    with the Plan of Distribution as approved by the Court in its Final

    Approval Order.

          D.   The    Settlement    Fund     entrusted   to   the   Settlement

    Trustee/Special Master is a fund in court and until distributed to

    Settlement Class Members shall be deposited into an income-generating

    escrow account with PNC National Association according to the terms of

    the proposed Settlement Fund Escrow Agreement attached to the

    Settlement Agreement as Exhibit E. The Settlement Trustee/Special

    Master is authorized to enter and execute the Settlement Fund Escrow

    Agreement on behalf of the Settlement Fund. In addition, the Settlement

    Trustee/Special Master is authorized to be a party to and execute the

    Cost Fund Escrow Account being established under the Settlement

    Agreement at PNC National Association in accordance with the proposed


                                        10
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 11 of 31 PageID: 47470




    Cost Fund Escrow Agreement attached to the Settlement Agreement as

    Exhibit D.

          E.     The Settlement Trustee/Special Master is further authorized

    to enter into agreements with the Administrator, Notice Agent and Lien

    Administrator relating to services and goods necessary to carry out the

    Settlement and Plan of Distribution as provided in the Settlement

    Agreement. Class Counsel shall be responsible for negotiating the terms

    of the agreements on behalf of the Settlement Trustee/Special Master.

    The resulting agreements shall be subject to this Order.

          F.     The Settlement Trustee/Special Master shall serve as an

    officer and agent of the Court, and at the Court’s will and pleasure. She

    will be further subject to the following general terms and conditions:

          (1)    The Settlement Trustee/Special Master must proceed with

                 all reasonable diligence and dispatch;

          (2)    The Settlement Trustee/Special Master must be guided by the

                 appropriate law in this Circuit;

          (3)    The Settlement Trustee/Special Master will have authority to

                 take all appropriate measures to perform the assigned duties

                 fairly, efficiently, and justly;



                                           11
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 12 of 31 PageID: 47471




          (4)   The Settlement Trustee/Special Master may communicate ex

                parte with Class Counsel on administrative matters she is

                allowed or required under the Plan of Distribution to review

                with them, be assisted by them or obtain their advice and

                consent;

          (5)   The Settlement Trustee/Special Master may communicate ex

                parte with the Court;

          (6)   In addition to the reports required under the Settlement

                Agreement and Plan of Distribution, the Settlement

                Trustee/Special Master may submit reports or information to

                the Court as warranted in her discretion. However, at least

                once every six months until the Plan of Distribution is

                concluded, the Settlement Trustee/Special Master will

                provide a brief written progress report to the Court on the

                implementation and administration of the Settlement. The

                Settlement Trustee/Special Master will also provide any other

                information requested by the Court on a timely basis.

          (7)   The Court retains the authority to alter the Settlement

                Trustee/Special Master’s duties and responsibilities, as



                                        12
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 13 of 31 PageID: 47472




                      necessary, after providing the Parties notice and an

                      opportunity to be heard.

          (8)         The Settlement Trustee/Special Master shall obtain and

                      provide insurance coverage with respect to the duties to be

                      performed by her under the Settlement Agreement and the

                      Plan of Distribution in the amount of $5 million in a form and

                      from a surety or insurance company that is satisfactory to

                      Class Counsel.

          (9)         Settlement Trustee/Special Master’s Compensation.

                (i)     The Settlement Trustee/Special Master’s compensation

                        shall be $125,000 per year. That compensation shall be

                        paid via equal monthly installments on the last day of each

                        calendar month, with the fee prorated as to any period in

                        which she ceases or no longer is required to serve. The

                        Settlement Trustee/Special Master will also receive

                        reimbursement for any insurance or surety bond premiums

                        associated with her roles, reasonable and necessary travel

                        expenses, necessary out-of-pocket, secretarial or clerical

                        costs and expenses incurred in performing her work, which



                                              13
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 14 of 31 PageID: 47473




                   will be invoiced without any mark-up and shall be paid on

                   a monthly basis as incurred.

            (ii)   For services rendered under the Plan or by order or referral

                   of Court which are not to be paid from the Cost Fund, but

                   rather, are to be paid or taxed against a Defendant, a

                   claimant, or other person under Section 3.10.3.6. of the

                   Settlement Agreement, or Sections 6 and 11 of the Plan of

                   Distribution, the Settlement Trustee/Special Master’s

                   hourly fee is set at $600 per hour.

    7)    Appointment of Settlement Administrator. The Court hereby

    appoints Verus LLC, Princeton, New Jersey, as the Settlement

    Administrator. Verus is charged with the duty and responsibility to

    implement and carry out the duties, tasks and responsibilities assigned

    to the Settlement Administrator in the Settlement Agreement and Plan

    of Distribution approved by the Court. The Administrator is further

    authorized to enter and execute the Cost Fund and Settlement Fund

    Escrow Agreements with PNC National Association in the forms

    attached as Exhibits D and E to the Settlement Agreement as the Funds’

    designated “Administrator” required to qualify the funds as Qualified



                                        14
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 15 of 31 PageID: 47474




    Settlement Funds under Internal Revenue Service regulations. The

    Administrator shall be reasonably compensated for its services from the

    Cost Fund and, if necessary, from the Settlement Fund to the extent

    permitted by the Settlement Agreement. The Settlement Administrator

    shall serve as an officer and agent of the Court, at the Court’s will and

    pleasure. The Settlement Administrator’s contract for services shall be

    subject to this Order.

    8)    Appointment of Lien Administrator. The Court hereby

    appoints Edgar C. Gentle, III, Esq., Hoover, Alabama, as the Settlement

    Lien Administrator. Mr. Gentle is charged with the duty and

    responsibility to implement and carry out the ministerial duties, tasks

    and responsibilities assigned to the Lien Administrator in the Lien

    Agreement and Plan of Distribution approved by the Court. The Lien

    Administrator shall be reasonably compensated for its services in the

    total amount of $500,000, to be paid from the Cost Fund and, if necessary,

    from the Settlement Fund to the extent permitted by the Settlement

    Agreement. The Lien Administrator shall serve as an officer and agent

    of the Court, and at the Court’s will and pleasure. His and his law firm’s




                                        15
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 16 of 31 PageID: 47475




    (Gentle, Turner, Sexton & Harbison, LLC) contract for services shall be

    subject to this Order.

    9)    Appointment of Notice Agent. The Court hereby appoints

    BrownGreer PLC, Richmond, VA, as the Settlement Notice Agent.

    BrownGreer is charged with the duty and responsibility to design,

    implement and carry out the duties, tasks and responsibilities assigned

    to the Notice Agent concerning Notice to the Class relating to the

    Settlement, but may delegate certain aspects of the Notice Plan to sub-

    contractors with the prior consent of the Settlement Trustee and the

    Parties. The Notice Administrator shall be reasonably compensated for

    its services and expenses, including the costs of mailings and media

    placements and buys, solely from the Cost Fund as provided in the

    Settlement Agreement. The Notice Agent shall serve as an officer and

    agent of the Court, and at the Court’s will and pleasure. The Notice

    Agent’s contract for services shall be subject to this Order.

    10)   Approval and authorization of the Notice Plan and Long-

    Form Notice. The Court finds that the form, content, and methods of

    dissemination as described in the proposed Notice Plan: (A) are the best

    practicable   notice;    (B)   are   reasonably   calculated,   under   the



                                         16
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 17 of 31 PageID: 47476




    circumstances, to apprise Class Members of the pendency of the Action

    and of their right to object or to exclude themselves from the Settlement;

    (C) are reasonably calculated, under the circumstances, to apprise Class

    Members of the necessity, manner and deadlines to make a Claim

    Submission application to the Settlement Fund in order to receive

    compensation benefits from the Settlement Fund if the Settlement

    Agreement is approved following the Fairness Hearing and becomes

    Final; (D) are reasonable and constitutes due, adequate, and sufficient

    notice to all persons entitled to receive notice; and (E) meets all applicable

    requirements of Fed. R. Civ. P. 23, and due process. The Court therefore

    approves the Notice Plan and the Long-Form and Short-Form notice

    templates annexed to this order,1 and orders that Notice to the class be

    given and proceed in the manner called for in the Notice Plan. The Notice

    Agent, with the assistance of the Settlement Administrator, shall

    prepare a declaration attesting to compliance with the mailing, address-


    1 The attached Long-Form and Short-Form (summary) notices are only
    templates because additional information must be inserted by the
    Administrator and Notice Agent to conform it to this Order before its
    dissemination. The size, format, and/or layout of the Notice may be
    modified by mutual agreement of the Parties without the need for Court
    approval, provided that any such modifications are consistent with the
    general intent of the Settlement Agreement and Notice Plan.

                                         17
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 18 of 31 PageID: 47477




    updating, and publication requirements set forth above. Such declaration

    shall be provided to Class Counsel and Defendants’ Counsel and filed

    with the Court no later than 14 days prior to the Fairness Hearing.

    11)   Notice Publication Commencement Date. Notice to the Class

    shall commence on______________, 20202, with the execution of the

    following initial elements of the Notice Plan: (A) posting on the

    Settlement Website copies of the Long-Form Notice (conformed to the

    dates set forth herein), the Settlement Agreement, the Plan of

    Distribution, the Motion for Preliminary Approval, the Claims

    Submission Form and this Order; (B) mailing a copy of the Notice and

    claim form to all potential Class Members known to the Administrator

    and Notice Agent at the best last known address available to them; and

    (C) mailing copies of the Long-Form Notice to the attorneys and law firms

    (or their successors) who previously represented Class Members in the

    Underlying Lawsuits who are known by the Administrator and Notice

    Agent to still exist, along with: (i) a list prepared by the Administrator of

    potential Class Members associated with the attorney or law firm; and



    2 Settlement Agreement § 7 provides Class Notice efforts shall commence
    fourteen days after issuance of the Preliminary Approval Order.

                                         18
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 19 of 31 PageID: 47478




    (ii) requesting that the attorney or law firm provide the Notice

    Administrator with any corrections to the list and names and addresses

    of other clients (or personal representatives or next of kin of clients who

    are deceased) not on the list who may be Class Members for purposes of

    further disseminating class notice; and (iii) requesting that they inform

    their clients who may be potential Class Members of the pendency of the

    Class and the proposed Settlement and that they may obtain information

    concerning the proposed Settlement from the Administrator and how to

    do so. For purposes of clarity and avoidance of doubt, in calculating time

    periods and deadlines under the Settlement Agreement, the above date

    is the date “Notice is first published” as such phrase is used in the

    Settlement Agreement.

    12)   Requests for Exclusion process and deadlines.

          A.   A Class Member who wants to be excluded from the Class

    Action and proposed Settlement must in a signed writing request to be

    excluded (or “Opt-Out”) by the Opt-Out deadline of _________, 2020 being

    established herein.3 Unless a Class Member individually, timely and



    3Settlement Agreement § 7 provides the Opt-Out Deadline should be 90
    days after the Notice is first published.

                                        19
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 20 of 31 PageID: 47479




    properly exercises his or her opt-out right, he or she will be deemed a

    Class Member and bound to the Settlement Agreement’s terms if

    approved by the Court. The Opt-Out procedure, writing and content

    requirements and restrictions on who may submit a request for exclusion

    are set forth in Section 10.1 of the Settlement Agreement, which

    provisions the Court approves and incorporates by reference into this

    Order. All requests to Opt-Out that fail to satisfy these requirements

    shall be void. The attached Long-Form Notice explains the Opt-Out

    procedures and requirements.

          B.   Opt-Out Revocation right. A Class Member may revoke his

    or her opt-out from the Class and thereby receive the benefits of this

    Settlement Agreement by submitting a written request to the Settlement

    Administrator on or before the Opt-Out Revocation Deadline of

    _________, 2020 being established herein.4 The procedure and

    requirements to revoke an Opt-Out are set forth in Section 10.1.8 of the

    Settlement Agreement.




    4 Settlement Agreement § 7 provides the Opt-Out revocation deadline
    should be 14 days after the Opt-Out Deadline.

                                        20
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 21 of 31 PageID: 47480




          C.   Opt-Out and Opt-Out Revocation Deadlines: Written

    requests to Opt-Out must be postmarked on or before________, 2020.

    Written requests to revoke an Opt-Out must be postmarked on or before

    _________, 2020.5

          D.   Opt-Out list. The Administrator shall compile and serve the

    Parties with a list of valid opt-outs in accordance with §10.1.9 of the

    Settlement Agreement no later than by_________, 2020.6 Class Counsel

    is responsible for promptly thereafter filing a copy of the list with the

    Court.

    13)   Fee and Cost Applications Deadline. Class Counsel shall file

    applications and supporting materials for awards of Class Counsel’s

    attorney’s fees and costs reimbursement and Class Representative




    5See notes 3 and 4, supra. Settlement Agreement § 10.1.2 requires
    Opt-Outs to be postmarked by the Opt-Out Deadline. Settlement
    Agreement § 10.1.8 requires Opt-Out revocations to be submitted by the
    Opt-Out Revocation Deadline.
    6Settlement Agreement § 7 provides the deadline for the Administrator
    to generate the Final Opt-Out List is six days after the Opt-Out
    Revocation Deadline. Settlement Agreement § 10.1.9 requires the
    Settlement Administrator to deliver the list no later than seven days
    after the Opt-Out Revocation Deadline.

                                        21
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 22 of 31 PageID: 47481




    service awards on or before ___________, 2020.7

    14)   Plan of Distribution Deadlines.

          A.      Claims Filing Deadline. All Claim Submission forms and

    documents necessary to initiate and support a claim to the Settlement

    Fund by or on behalf of a Claimant must be must be submitted and

    actually received by the Administrator on or before _____________, 20208

    by one of the following time deadlines depending upon the means of

    submission used:

          (1) If submitted by mail, express mail or hand delivery, the Claims

               Submission must actually be received by the Administrator in

               its offices by no later than 5 P.M., prevailing Eastern time in

               effect; or

          (2) If submitted electronically submitted through the Settlement

               Fund’s website or other electronic portal established by the

               Administrator, the Claims Submission must actually be received



    7  Settlement Agreement §7 provides the deadline for filing Class
    Counsel’s Fee, Expense Reimbursement Petition and Class
    representative Service Award petition should be 30 days after Notice is
    first published.
    8Settlement Agreement § 7 provides the Claims Filing Deadline should
    be 120 days after Notice is first published.

                                         22
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 23 of 31 PageID: 47482




               by the Administrator’s system by no later than 11:59 P.M.,

               prevailing Eastern time in effect.

          B.      Documents Submission Deadline. Any and all documents

    necessary to cure Claims Submission deficiencies identified by the

    Administrator must be submitted by or on behalf of the Claimant and

    actually received by the Administrator on or before _____________, 20209

    by one of the following time deadlines depending upon the means of

    submission used:

          (1) If submitted by mail, express mail or hand delivery, the Claims

               Submission must actually be received by the Administrator in

               its offices by no later than 5 P.M., prevailing Eastern time in

               effect; or

          (2) If submitted electronically submitted through the Settlement

               Fund’s website or other electronic portal established by the

               Administrator, the Claims Submission must actually be received

               by the Administrator’s system by no later than 11:59 P.M.,

               prevailing Eastern time in effect.



    9 Settlement Agreement § 7 provides the Documents Submission
    Deadline should be 155 days after Notice is first published.

                                          23
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 24 of 31 PageID: 47483




    15)   Objections by Class Members.

          A.   A Settlement Class Member (that is, a Class Member who has

    not opted-out) may present written objections, if any, explaining why he

    or she believes (a) the Settlement Agreement should not be approved by

    the Court as fair, reasonable, and adequate; or (b) that the proposed Plan

    of Distribution should not be approved and adopted; or (c) that Class

    Counsel’s applications for fees and cost reimbursement awards should

    not be granted; or (d) that the Class Representatives’ application for

    service fees awards should not be granted. The objection procedure,

    writing and content requirements and restrictions on who may submit

    them are set forth in Section 10.2 of the Settlement Agreement, which

    the Court approves and incorporates by reference into this Order. The

    attached Long-Form Notice explains the objection procedures and

    requirements.

          B.   Objection     Submission       Deadline:    Settlement     Class

    Members’ written objections must be postmarked on or before




                                        24
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 25 of 31 PageID: 47484




    __________, 2020.10 Responses to objections should be filed no later than

    ________, 2020.11

    16)   Motion for Final Approval and Supporting Materials. A

    motion for Final Approval of the Settlement and Plan of Distribution

    shall be filed on or before _________, 2021,12 together with any

    memoranda or submissions of the Parties in support of final approval of

    the Settlement and the Plan of Distribution. A copy of the motion and

    supporting materials shall be posted on the Settlement’s Website.

    17)   Final Approval. A Final Approval Fairness Hearing is hereby

    scheduled before this Court on ___________,2021, at __________ for the

    following purposes: (A) to consider whether to finally certify the Class;


    10 Settlement Agreement § 7 provides the deadline for Class Members to
    file any objections to the proposed settlement or to any ancillary petitions
    should be 90 days after Notice is first published.
    11Settlement Agreement § 7 provides the deadline for any responses to
    Class Member objections should be 60 days from the Plan of
    Distribution’s Claims Determination Deadline. Settlement Agreement §7
    provides the Claims Determination Deadline should be 10 days after the
    Document Submission Deadline. See note 9 supra.
    12Settlement Agreement § 7 provides the deadline for the Motion for
    Final Approval and Supporting Materials should be 90 days from the
    Plan of Distribution’s Claims Determination Deadline, which §7 in turn
    provides should be 10 days after the Document Submission Deadline.
    Settlement Agreement § 7 provides the Document Submission Deadline
    should be 155 days after Notice is first published.

                                        25
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 26 of 31 PageID: 47485




    (B) to determine finally whether the Settlement Agreement is fair,

    reasonable, and adequate; (C) to consider whether to finally approve the

    proposed Plan of Distribution; (E) to consider any objections to the

    Settlement Agreement or Plan of Distribution; (F) to determine whether

    the Final Approval Order as provided for under the terms of the

    Settlement Agreement should be entered; (G) to consider any

    application(s) which Class Counsel may file for an award of Class

    Counsel’s attorneys’ fees and costs and for an award of Class

    Representative service fees; and (H) to rule upon such other matters as

    the Court may deem appropriate. The Court may continue or adjourn the

    Final Approval Hearing from time to time, by oral announcement prior

    to or at the hearing or at any adjournment thereof, without further notice

    to Class Members. At the Final Approval Hearing, Settlement Class

    Members may be heard orally in support of, or, if they have timely

    submitted written objections, in opposition to the Settlement. If a Class

    Member hires an attorney to represent him or her at the Final Approval

    Hearing, he or she must do so at his or her own expense. This hearing

    will be held at the Martin Luther King Building & U.S. Courthouse 50

    Walnut Street Newark, NJ 07102, Court Room 2D.



                                        26
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 27 of 31 PageID: 47486




    18)   Termination or Disapproval. The Court finds that preliminary

    class certification and preliminary approvals of the Settlement

    Agreement and Plan of Distribution, and all actions associated with

    them, are undertaken on the condition that they shall be vacated if the

    Settlement Agreement is terminated or disapproved in whole or in

    material part by the Court, or any appellate court and/or other court of

    review, or if any of the parties invokes a right to terminate the Settlement

    Agreement as provided by its terms, in which case the Settlement

    Agreement and the fact that it was entered into shall not be offered,

    received, or construed as evidence for any purpose, including but not

    limited to, an admission by any party of liability or non-liability or of any

    misrepresentation or omission in any statement or written document

    approved or made by Defendants, or the certifiability or non-certifiability

    of any class. Moreover, if the Settlement Agreement is terminated or

    disapproved in whole or in material part by the Court, or any appellate

    court and/or other court of review, or if any of the Parties invokes the

    right to terminate the Settlement as provided in the Settlement

    Agreement, all proceedings that have taken place with regard to the

    Settlement Agreement shall be without prejudice to the rights and



                                         27
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 28 of 31 PageID: 47487




    contentions of the Parties; all orders entered in connection with the

    Settlement, including the certification of a settlement Class and

    discovery orders entered after June 26, 2018 in the Action shall be

    vacated and without prejudice to any party's position on the issue of class

    certification or any other issue, in this Action or any other action; and the

    Parties and the Action shall be restored to their status existing on June

    26, 2018. In such event, the Court shall reestablish a schedule for further

    proceedings with the Parties.

    19)   Stay and Injunction Order. All proceedings in the Williams

    Action shall continue to be stayed until further order of the Court except

    as may be necessary to implement the Settlement and Plan of

    Distribution; or to comply with this Preliminary Approval Order; or to

    comply with the terms of the Settlement Agreement. Further, all Class

    Members, and anyone who acts or purports to act on their behalf, are

    hereby enjoined until further order of the Court from instituting,

    continuing, commencing, intervening in or prosecuting any action

    against any of the Defendants and/or Co-Defendants which asserts

    claims that are to be settled in the Settlement Agreement, or any other

    Related Lawsuits as defined in the Settlement Agreement. The stay and



                                         28
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 29 of 31 PageID: 47488




    injunction will remain in effect unless and until a Class Member's Opt-

    Out becomes effective on the date this Court grants Final Approval,

    approval of the Settlement Agreement is denied, or the Settlement

    Agreement is otherwise terminated.

    20)   No Admission. Neither this Order nor the Settlement Agreement

    nor any other settlement-related document nor anything contained

    herein or therein or contemplated hereby or thereby nor any proceedings

    undertaken in accordance with the terms set forth in the Settlement

    Agreement or herein or in any other settlement-related document shall

    constitute, be construed as or deemed to be evidence of an admission or

    concession of (A) the validity or lack of validity of any claim made by the

    Class Representatives, the Class, any Class or Settlement Class Member,

    or any Opted-Out Class Member, in this or any other action or

    proceeding; (B) any liability or wrongdoing or the truth of any allegations

    in the Complaint against the Released Parties, or (C) the infirmity of, or

    strength of any alleged defense against, the allegations in the Complaint.

    The Settlement Agreement, any other settlement-related document,

    and/or any statement, transaction, or proceeding in connection with the

    negotiation, execution, or implementation of the Settlement Agreement



                                        29
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 30 of 31 PageID: 47489




    and its Plan of Distribution shall not be admissible in evidence for any

    purpose in any proceeding for or against anyone other than as necessary

    and relevant to execute or enforce the terms of this Settlement and Plan

    of Distribution.

    21)   Qualified Settlement Fund Status of the Cost Fund and

    Settlement Fund. To the extent permitted by law, both the Cost Fund

    and Settlement Fund being established under the Settlement Agreement

    and authorized by this Order may be treated as a qualified settlement

    fund pursuant to applicable United States Treasury Regulations.

    22)   The Court may, for good cause, extend, but not reduce in time, any

    of the deadlines set forth in this Preliminary Approval Order without

    further notice to Class Members.

    23)   Qualified Immunity Protection of Settlement Entities. The

    Settlement Trustee/Special Master, Settlement Administrator, Notice

    Agent, and Lien Administrator appointed herein (each referred to as

    “Settlement Entity”) shall be deemed to have immunity in the

    performance of its respective tasks and duties in the Settlement and Plan

    of Distribution, except with respect to a Settlement Entity's willful

    misconduct. No person or entity shall have the right to institute any



                                        30
Case 2:11-cv-01754-BRM-AME Document 621-2 Filed 07/23/20 Page 31 of 31 PageID: 47490




    action against any Settlement Entity for any matter covered by this

    immunity, except with respect to the Settlement Entity's willful

    misconduct. However, this provision shall not affect the right of a party

    in privity of contract with a Settlement Entity to institute and maintain

    actions against the Settlement Entity for breach of the Settlement

    Agreement     or   breach   of   the    Settlement    Entity's   contractual

    responsibilities in connection with the Settlement.

                                                BY THE COURT


                                       ___________________________
                                        Hon. Joseph A. Dickson
                                       United States Magistrate Judge




                                           31
